Per Curiam.
Plaintiff brought suit upon three causes of action aggregating $67.46. Defendant admitted plaintiff’s claim to the extent of $39.26, but denied the remainder thereof, and interposed counterclaims aggregating $44.95. The jury returned a verdict of $1.69 for defendant. Plaintiff appealed from an order denying a new trial.
Plaintiff urges that the verdict is not sustained by the evidence, and that the court erred in charging the jury to the effect that they might disallow a claim made by plaintiff for the storage of some household furniture belonging to defendant, if they found that she furnished such storage without expecting compensation therefor. We cannot sustain either contention. The. evidence of defendant was sufficient, if believed by the jury, to warrant the verdict; and the circumstances were such that the jury could infer therefrom that plaintiff did not expect pay for the storage of the furniture.
Order affirmed.